FILED
                             NOT FOR PUBLICATION                            MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARK T. MURRAY,                                 No. 08-35702

               Plaintiff - Appellant,            D.C. No. 3:07-cv-05215-RBL

   v.
                                                 MEMORANDUM *
 KRAIG NEWMAN; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Mark T. Murray appeals pro se from the district court’s summary judgment

in favor of defendant Kraig Newman in Murray’s 42 U.S.C. § 1983 action alleging

malicious prosecution. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
de novo summary judgment on the basis of qualified immunity. Case v. Kitsap

County Sheriff’s Dep’t, 249 F.3d 921, 925 (9th Cir. 2001). We affirm.

       The district court properly concluded that Newman had qualified immunity

from Murray’s claim of malicious prosecution because the record indicates that

there was probable cause to issue a search warrant and arrest Murray. See Mills v.

Graves, 930 F.2d 729, 731 (9th Cir. 1991) (noting that “[qualified] immunity will

be lost only where the warrant application is so lacking in indicia of probable cause

as to render official belief in its existence unreasonable”).

       AFFIRMED.




EN/Research                                 2                                 08-35702